Citation Nr: 1520310	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-19 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from November 1978 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in part, declined to reopen a previously denied claim for service connection for sleep apnea.

In support of his claim, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in March 2015.  A copy of the hearing transcript is of record.

This appeal was adjudicated through the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal a February 2002 rating decision that denied service connection for sleep apnea.

2.  Evidence received since the February 2002 rating decision relates to a previously unestablished element of the claim for service connection for sleep apnea, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision that denied service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is reopening the Veteran's previously denied claim for service connection for sleep apnea, which represents a full grant of the claim being decided on appeal.  Therefore, the Board will not discuss whether there has been compliance with the VCAA, as any noncompliance amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2014).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  New and Material Evidence

Historically, the RO denied service connection for sleep apnea in a February 2002 rating decision.  The basis of the denial was that the evidence did not demonstrate a current disability or permanent residual after service.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Additional evidence has been received since the February 2002 rating decision.  This evidence includes private treatment records dated November 2010 and February 2015, which reflect diagnoses of mild and moderate/severe sleep apnea syndrome, respectively.  This evidence is new, as it was not part of the record at the time of the prior rating decision.  It is also material, as it relates to the basis of the prior denial, namely whether the Veteran has a current disability of sleep apnea.  When viewed with the other evidence of record, these diagnoses raise a reasonable possibility of substantiating the Veteran's claim for service connection for sleep apnea.  Therefore, the claim is reopened.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  However, as discussed below, further development by the AOJ is necessary.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened; to this extent only, the appeal is granted.


REMAND

Additional development is necessary prior to adjudicating the Veteran's service connection claim on the merits.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

As discussed above, the evidence reflects a current diagnosis of sleep apnea.  Therefore, element (1) of service connection is satisfied.  Moreover, service treatment records show the Veteran complained of heavy snoring in service, and his wife reported periods when the Veteran would stop breathing at night.  He underwent surgery in June 1998, including removal of the tonsils and uvula, to correct his condition.  Therefore, element (2) has also been met.

With respect to element (3), a nexus between the in-service findings and the current disability, the Veteran submitted a July 2012 private opinion from Dr. D.D.S.  Although he relates the Veteran's current condition to the condition treated in service, this opinion is not adequate.  In rendering the opinion, Dr. D.D.S. refers to apneic episodes in service, as well as a gradual return of sleep apnea symptoms.  However, service treatment records dated March 1998 reflect a sleep study with normal findings.  Records from the Veteran's June 1998 surgery also show that the Veteran was negative for sleep apnea.  Notably, the Apnea-Hypopnea Index (AHI) from the March 1998 sleep study was 1.7.  Another of the Veteran's private physicians, Dr. W.R.C., stated in January 2015 that an AHI of 5 or greater is necessary to make a diagnosis of sleep apnea syndrome.  

A March 2013 VA examiner stated that he could not make a current diagnosis of sleep apnea, much less connect it to the sleep disorder reported in 1997.  However, as sleep apnea has since been diagnosed, an additional opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file, including a copy of this remand, to the VA examiner who completed the March 2013 Disability Benefits Questionnaire (DBQ) in this case.  The examiner must again review the file, and indicate in his report that such a review was completed.  However, his attention is drawn to the following specific evidence:

a.  Service treatment records dated November 1997 show the Veteran desired a referral for excessive snoring.  His wife reported at the time that the Veteran will briefly "stop breathing" during sleep.

b.  Service treatment records dated March 1998 show the Veteran underwent a sleep study.  The resulting Apnea-Hypopnea Index (AHI) was 1.7, and the comments indicate the sleep study was normal.

c.  Service treatment records dated June 1998 reflect a diagnosis of stentorian snoring.  The Veteran underwent an uvulopalatoplasty.

d.  During a January 2002 VA examination, the Veteran reported sleeping and resting better, but his wife stated that he continued to snore.

e.  Private treatment records dated November 2010 show the Veteran underwent another sleep study.  The resulting AHI was 4.6, and he was diagnosed with mild sleep apnea syndrome.

f.  Private treatment records dated February 2011 include another sleep study with CPAP titration.  The resulting AHI was 0.4.

g.  A March 2014 statement from the Veteran's wife states that the Veteran's 1998 surgery was effective for about 5 years, and then he started snoring and having episodes of apnea at night.

h.  Private treatment records dated January 2015 include a statement from the Veteran's physician that an AHI of 5 or greater is necessary to make a diagnosis of sleep apnea syndrome.

i.  Private treatment records dated February 2015 show the Veteran underwent another sleep study.  The resulting AHI was 28.0.  The diagnosis was moderate to severe sleep apnea syndrome.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability), that current sleep apnea had its clinical onset during service.  

In providing this opinion, the examiner must consider objective findings (such as sleep study results), as well as subjective reports (such as the Veteran's wife's statements regarding his symptoms), and provide a complete rationale for all opinions expressed, including citing to the above-listed evidence when necessary to support the conclusions reached.

If the March 2013 VA examiner is not available, then the claims file should be forwarded to another appropriate examiner, who must comply with the above instructions.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


